DETAILED ACTION
The present office action is responsive to the applicant’s amendments on 04/19/2021 
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,7-8, 10,13,24-25,27-28,30-31, 33, 35-36 and 47 is/are rejected under 35 U.S.C. 103  as being unpatentable over Zimmerman et al (US 20140258002) in view of Morse et al (US 7730021)

In regards to claim 1 and 24 and 47, Zimmerman teaches a system a processor; and a memory device having stored therein a plurality of instructions that, when executed by the processor, cause the system to execute: for generating keyword-level landing pages for paid search campaigns associated with website content on a website, the system comprising: a keyword list management module adapted (see para 93; keyword building and managements): receive a set of campaign defined terms, wherein the set of campaign defined terms comprises a plurality of phrases that are actively targeted as SEM keywords in an SEM campaign(see para 93; keyword building and managements. Generated with respect to target concepts in the semantic model); a website content gathering module adapted to: receive website content data associated with the website content (see para 46; obtaining data –product featured- from source data); a landing page generating module adapted to: retrieve the website content data from the website content gathering module (see para 46 obtaining data); and store the retrieved website content data in a website content database of the system (see para 46, 65; the source data provides information concerning the attributes of the products and/or services that can be presented to a user by the landing pages that are the subject of the advertising campaign); and communicate with a publicly visible web page server that is external to the website and has access to the website content database to enable the publicly visible web page server to store and serve the generated landing pages stored in the website content database (see para 101; server that stores and publishes).
Zimmerman doesn’t specifically teach generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database.
Morse teaches generate a plurality of landing pages based on the received campaign defined terms and the retrieved website content data that is stored in the website content database (see at least col 3 line 41 to col 4 line 28; the landing pages are created based on the terms of products and the content provided by the e-commerce stored on database).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Morse for using the acquired information to (see Morse abstract)

In regards to claim 2 and 25, Zimmerman teaches wherein the set of campaign defined terms comprises one or more keyword lists and/or one or more user search query lists from an SEM account, and wherein a user search query in the user search query list can be actively targeted by an exact match SEM keyword, or it can be triggered via phrase or broad matching targeted keywords by the SEM platform (see para 60, 75; keywords and targets and generating the targets).  

In regards to claim 4 and 27, Zimmerman teaches wherein the system is arranged to retrieve the campaign defined terms from one of an SEM platform API, manual upload or from a referrer URL (see para 93; retrieving the keywords and targets).  

In regards to claim 5 and 28 , Zimmerman teaches wherein the campaign defined terms comprise a plurality of keywords, where each of the plurality of keywords is a single keyword or a key phrase comprised of more than one word, and wherein the campaign defined terms comprise a plurality of user search queries and each user search query comprises a single keyword or a key phrase comprised of more than one word(see para 92-93; generating the keywords and user keywords, ...source data can also include information concerning search queries such as search logs, reports, Keyword tools, any search query reports ” -paragraph 46.).

In regards to claim 7 and 30 , Zimmerman teaches discloses wherein the website content gathering module is further adapted to receive external content associated with the website content (see para 92-93; generating the keywords and user keywords, ...source data can also include information concerning search queries such as search logs, reports, Keyword tools, any search query reports ” -paragraph 46.)..  

In regards to claim 8 and 31 , Zimmerman teaches further comprising a publicly visible web page server adapted to store and serve the generated landing pages (see para 101, server for storing and serving).  

In regards to claim 10 and 33, Zimmerman teaches, wherein the keyword list management module is further adapted to categorise SEM keyword sets based on descriptors associated with the website content data, or the keyword list management module is further adapted to associate descriptors that are based on the website content data with the target keyword sets, or the keyword list management module is the keyword list management module is further adapted to define one or more of: keyword to content 3Application No. 16/301,247 Art Unit: 2144Docket No.: 69503-287883 relationships; synonyms; stop words; matching algorithms; ranking algorithms; content update/re-cache frequency (see para 92-93; “... categories of products... ” and "... site categories... ””, also on para 46  Campaign Building and Building Adgroups).

In regards to claim 35, Zimmerman teaches is further adapted to define one or more of: keyword to content 3Application No. 16/301,247 Art Unit: 2144Docket No.: 69503-287883 relationships; synonyms; stop words; matching algorithms; ranking algorithms; content update/re-cache frequency (see para 92-93; “... categories of products... ” and "... site categories... ””, also on para 46  Campaign Building and Building Adgroups).

In regards to claim 13 and 36, Zimmerman teaches wherein the website content data comprises product and/or service data associated with the content on the website (see para 46; product or services).


Claims 9 and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zimmerman and Morse, as applied to claims above, in view of Helgesson et al. (WO2007073262)

In regards to claim 9 and 32 , Zimmerman does not specifically teach wherein the web page server publishes the generated landing pages onto a client sub domain URL pointing to an IP address of the web page server, or onto a client subdirectory URL via a server side URLrewrite.  
Helgesson teaches wherein the web page server publishes the generated landing pages onto a client sub domain URL pointing to an IP address of the web page server, or onto a client subdirectory URL via a server side URLrewrite (see page 8 first paragraph; publishing and accessing the webpage on server with URL).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Helgensson for storage and access of the page to modify Zimmerman, since it a well-known manner to store, publish and access the created page.

Claims 14 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zimmerman and Morse, as applied to claims above, in view of Why you shouldn’t use Dynamic Landing pages for PPC by Andrew Warren, as provided on the IDS Dec 11, 2014 (hereinafter Warren)

In regards to claim 14 and 37 , Zimmerman does not specifically teach wherein the web page generating module is further adapted to generate landing pages by defining a unique resource locator for each landing page, where the unique resource locator comprises at least a subset of all keywords from the campaign defined terms and a link to the publicly visible web page server, or the web page 
Warren teaches wherein the web page generating module is further adapted to generate landing pages by defining a unique resource locator for each landing page, where the unique resource locator comprises at least a subset of all keywords from the campaign defined terms and a link to the publicly visible web page server, or the web page generating module is further adapted to generate landing pages with one or more of: hyperlinks to other generated landing pages; dynamic data based on the website content; a hyperlink to the website (see page 2-5; describes what are landing pages and how to created them. Also using URL with keywords and URL to other pages).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Warrant to modify Zimmerman, since it enhances how a user can more easily reach landing pages associated with the keywords).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zimmerman and Morse, as applied to claims above, in view of Thomas et al. (US 7013323)

In regards to claim 16, Zimmerman does not specifically teach wherein the keyword list management module is further adapted to identify if a search query combination has not previously been used as a keyword combination.
Thomas teaches wherein the keyword list management module is further adapted to identify if a search query combination has not previously been used as a keyword combination (see Col 14 line 65 to col 15 line 9; the system is programs to determine if any unused keywords are left). 
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Thomas to modify Zimmerman, to include 

Claims 34 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zimmerman and Morse, as applied to claims above, in view of LeBaron et al (US 20090171721).
In regards to claim 34, Zimmerman does not specifically teach wherein the method further comprises the step of associating descriptors that are based on the website content data with the target keyword sets.
	LeBaron teaches wherein the method further comprises the step of associating descriptors that are based on the website content data with the target keyword sets (see table 2, teaches SEM and the use of a descriptor associated with content data and the target keywords -the keywords that take the user to the content-).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of LeBaron to modify Zimmerman, since it would have been obvious to try given the technique is used on the same feel of endeavor of SEM and it would have enhance the system for how a user can more easily reach landing pages associated with the descriptors and target keywords. 


Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Applicant argues that the limitations of the independent claims are not taught by Zimmerman as modified by Morse. Examiner respectfully disagrees.

However, Zimmerman teaches these the claim limitations. On para 46 of Zimmerman teaches “receiving website content” see para 46: the source data provides information concerning the attributes of the products and/or services that can be presented to a user by the landing pages that are the subject of the advertising campaign). Para 46 further teaches: the site categorization structure becomes the basis of category definitions within the semantic model. In effect, the source data provides information concerning the attributes of the products and/or services that can be presented to a user by the landing pages that are the subject of the advertising campaign…  a semantic reasoner or inference engine can be utilized to determine additional attributes associated with products and/or services. Accordingly, any of a variety of sources of data concerning the attributes of products and/or services can be utilized in the generation of a semantic model. Hence, the data received is further used (retrieved) for the semantic models which are used on the landing pages provided to the user. Therefore, the claim language as provided is taught.

Applicant further argues that the art fails to teach that the landing page generating module stores the retrieved website content data into a website content database. Examiner respectfully disagrees. As provided of the rejection above on para 46 and 65 and further para 102 provides this teaching. Para 46 as mention above uses web content on the semantic model. On para 65 mentions where attribute values are stored in a semantic model and para 102 and fig. 8 further teaches also includes databases and/or warehouses to store source data, semantic models generated using source data, and campaigns built using the semantic model. Therefore, Zimmerman teaches storing the received data to be retrieved for further use.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144